DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1. 3-5,7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchimura et al. (US 2020/0031642).

Regarding claim 1, Uchimura et al. teaches a forklift comprising: 
a vehicle body, F1; 
a loading device, F101 and F102, capable of being tilted toward the vehicle body; 
a laser rangefinder, 1, configured to radiate a laser toward a front side of the loading device while changing a radiation angle with respect to a vertical direction and measure, in correspondence with the radiation angle, a distance to each of radiation points in a group of radiation points that have been struck by the laser; a first extractor configured to extract detection point candidates from the group of radiation points in a load state in which a container on the front side of the loading device is loaded with a cargo, wherein the detection point candidates are candidates of at least two posture 
a memory that stores at least one of dimension information of the container, position information of the container, and posture information of the container; 
a second extractor configured to extract the posture detection points from the detection point candidates by checking the detection point candidates against at least one of the dimension information, the position information, and the posture information; and a container posture detector configured to detect a relative angle between the forklift and the container in the vertical direction from the inclination of the straight line, see paragraphs 0062+ and figure 4, 7A and 7B.

Regarding claim 3, the second extractor is configured to extract the posture detection points by checking the detection point candidates against two or more of the dimension information, the position information, and the posture information, see paragraphs 0062+.

Regarding claim 4, the first extractor is configured to extract the detection point candidates from inclinations of line segments each connecting adjacent ones of the radiation points of the group of radiation points, see paragraph 0062+.

Regarding claim 5, Uchimura et al. teaches a method for detecting a posture of a container, the method detecting a relative angle between a forklift and the container in a vertical direction, the method comprising: radiating a laser from the forklift toward the container while changing an radiation angle with respect to the vertical direction and measuring, in correspondence with the radiation angle, a distance to each of radiation points in a group of radiation points that have been struck by the laser; extracting detection point candidates from the group of radiation points; extracting at least two posture 

Regarding claim 7, Uchimura et al. teaches extracting the posture detection points includes checking the detection point candidates against two or more of the dimension information, the position information, and the posture information, see paragraphs 0062+.

Regarding claim 8, Uchimura et al. teaches extracting the detection point candidates includes extracting the detection point candidates from inclinations of line segments each connecting adjacent ones of the radiation points of the group of radiation points, see paragraphs 0062+.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior are does not teach the container is as claimed and it would not be obvious to modify the prior art to teach this feature. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the PTO-892 and not relied upon show the state of the prior art and other examples of forklifts with detection mechanisms for detecting loads and positions.  None of the prior art teaches the allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



28 March 2022